Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 15, 2020

                                       No. 04-19-00883-CR

                                     Gabrielle DE ARROYO,
                                             Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 379th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CR5788
                            Honorable Ron Rangel, Judge Presiding


                                          ORDER

        Appellant’s brief was due on March 5, 2020. After Appellant failed to file a brief or
motion for extension of time, we ordered Appellant’s counsel Kimbel Ward-Neal to file either
the brief or a motion to dismiss by March 30, 2020. Ms. Ward-Neal filed a motion for extension
of time to file the brief. We extended the brief’s due date to April 6, 2020.
       To date, no brief or second motion for extension of time to file the brief has been filed.
We ORDER Kimbel Ward-Neal to file a motion to dismiss, the brief, or a motion for extension
of time to file the brief within TEN DAYS of the date of this order.
      If no brief or motion is filed by that date, we may abate this appeal to the trial court for an
abandonment hearing without further notice. See TEX. R. APP. P. 38.8(b)(2).
       Appellant’s counsel is cautioned that, to protect Appellant’s rights, this court may initiate
proceedings under Rule 38. See id. R. 38.8(b)(4).



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of April, 2020.
___________________________________
Michael A. Cruz,
Clerk of Court